Citation Nr: 1439777	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  09-31 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and C.A.


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1948 to August 1951.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In July 2014 the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are residuals of cold injury of the right foot, rated at 30 percent; residuals of cold injury of the left foot, rated at 30 percent; anxiety disorder, rated at 30 percent; Raynaud's syndrome, rated at 20 percent; residuals of crush injury of the left hand, rated at 10 percent; left leg post-operative scar, rated at 10 percent; bilateral hearing loss, rated at 10 percent; tinnitus, rated at 10 percent; peripheral neuropathy of the right upper extremity, rated at 10 percent; peripheral neuropathy of the left upper extremity, rated at 10 percent; peripheral neuropathy of the right lower extremity, rated at 10 percent; and peripheral neuropathy of the left lower extremity, rated at 10 percent.  The residuals of cold injury to the feet and Raynaud's syndrome are of a common etiology and the combined evaluation for these disabilities is 90 percent.  As such, the minimum schedular criteria for TDIU are met.

2.  Resolving all reasonable doubt in the favor of the Veteran, the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment consistent with his education and industrial background.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to TDIU, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Legal Analysis

A total disability evaluation may be assigned where the schedular evaluation is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).  For purposes of calculating the percentage requirements of one 60 percent disability, or one 40 percent disability, the following disabilities will be considered one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

"Substantially gainful employment" is not currently defined in VA regulations.  For a veteran to prevail on a claim based on unemployability, the record must reflect some factor which takes the claimant's case outside the norm for such a veteran and not just that the Veteran is unemployed or has difficulty finding employment.  Marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a).  For purposes of 38 C.F.R. § 4.16(a), marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  However, consideration shall be given in all claims to the nature of the employment and the reasons for termination.  Id. 

Service connection is currently in effect for residuals of cold injury of the right foot, rated at 30 percent; residuals of cold injury of the left foot, rated at 30 percent, anxiety disorder, rated at 30 percent; Raynaud's syndrome, rated at 20 percent; residuals of crush injury of the left hand, rated at 10 percent; left leg post-operative scar, rated at 10 percent; bilateral hearing loss, rated at 10 percent; tinnitus, rated at 10 percent; peripheral neuropathy of the right upper extremity, rated at 10 percent; peripheral neuropathy of the left upper extremity, rated at 10 percent; peripheral neuropathy of the right lower extremity, rated at 10 percent; and peripheral neuropathy of the left lower extremity, rated at 10 percent.  The residuals of cold injury to the feet and Raynaud's syndrome are of a common etiology and the combined evaluation for all of the Veteran's service-connected disabilities is 90 percent.  As such, the minimum schedular criteria for TDIU are met.

The Veteran indicated on his October 2008 VA Form 21-8940 that he had a high school education and two years of college.  The VA Form 21-8940 reflects that the Veteran stopped working in 2001, and that he was employed in shipping and receiving at that time.  At the videoconference hearing he reported that his former position involved managing the transportation (vehicles and drivers) for the shipping of heavy metals.  He indicated that it required making snap decisions (sometimes stressful considerations).  At the hearing, testimony was received from the Veteran and a family friend, C.A..  The testimony showed that the Veteran has difficulty with fine motor skills involving his fingers, that he is very unsteady on his feet, that he has a lot of difficulty with phone conversations due to his bilateral hearing loss and tinnitus, and that his anxiety presents additional difficulty insofar as it would seriously affect his ability to make certain high pressure snap decisions, such as the type of decisions he was required to make at his last job.  

An October 2008 VA examination report notes that the Veteran is precluded from physical employment as a result of his service-connected left hand crush injury, but he is not precluded from sedentary employment because of it.  

A September 2010 VA examination report notes that the Veteran is unable to walk more than one block comfortably because of his cold injury residuals of the feet.  The examiner opined that it would not preclude sedentary employment, but it would limit employment requiring significant standing or ambulation.

A February 2011 VA examination report notes that the Veteran's hearing loss would have significant effects on employment in that the Veteran would have some degree of difficulty hearing (even with his hearing aids) when exposed to adverse listening conditions.  The examiner opined that physical and sedentary employment would be possible, provided the Veteran's employer would provide reasonable accommodations given the Veteran's current degree of hearing loss.

An April 2011 VA mental health examination report notes that the Veteran is not unemployable.

A February 2012 VA examination report notes that the Veteran's disabilities, apart from his scars, each have a moderate impact on his ability to perform both physical and sedentary work.  His scars have no effect on employment.  However, the examiner opined that the service-connected disabilities in combination (apart from the scars) preclude the Veteran from substantial gainful employment, both sedentary and physical.  

The Board finds that because the Veteran has difficulty hearing, has anxiety making decisions, is unsteady on his feet, and is unable to use his fingers for fine motor skills (which he might be required to do on the telephone or computer in any sedentary position), all of which are the result of service-connected disabilities, he is not substantially and gainfully employable.  Considering his background and education, his skills and his work history, the Board finds that the Veteran's service-connected disabilities, in combination, affect him in such a way that he is precluded from performing either sedentary or physical work.  Although the individual VA examinations listed above do not show that any one service-connected disability prevents him from sedentary employment, the February 2012 VA examiner opined that the Veteran's disabilities in combination (except for his scars) preclude him from substantially gainful employment.  The Board finds that the medical opinion is substantiated by the hearing testimony and medical evidence of record.

In light of the above, the Board determines that the competent evidence demonstrates that it is at least as likely as not that the Veteran is unemployable due solely to service-connected disabilities.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, affording the benefit of the doubt to the Veteran, entitlement to a TDIU rating is granted.


ORDER

Entitlement to TDIU is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


